Order entered December 15, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00801-CV

                           JAY SANDON COOPER, Appellant

                                            V.

                          JUDGE PAUL MCNULTY, Appellee

                    On Appeal from the 219th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 219-01611-2015

                                        ORDER
      We GRANT Collin County District Clerk’s December 12, 2015 withdrawal of December

9, 2015 motion to dismiss appeal. The December 9th motion is deemed withdrawn.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE